Citation Nr: 1822457	
Decision Date: 04/12/18    Archive Date: 04/25/18

DOCKET NO.  13-01 262	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for bilateral cerebrovascular accident (CVA).  

2.  Entitlement to an initial rating for weakness, right upper extremity evaluated as 10 percent disabling prior to December 29, 2016, and as 30 percent disabling thereafter.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Kettler, Associate Counsel



INTRODUCTION

The Veteran had active duty service from August 1969 to March 1971, from May 1974 to February 1976, and from March 1976 to March 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The Board previously remanded this matter for additional development in May 2017.  The record reflects substantial compliance with the remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

In an August 2017 rating decision, the RO increased the Veteran's weakness, right upper extremity rating to 30 percent, effective December 29, 2016.  As this increase does not represent a total grant of the benefit sought on appeal, the claim for increase remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).


FINDINGS OF FACT

1.  The evidence of record does not show that the Veteran has any other residual disability that is separate and distinct from other service-connected disabilities or that can be attributed to the Veteran's CVA.

2.  Prior to December 29, 2016, the Veteran's right upper extremity weakness did not manifest in moderate incomplete paralysis.

3.  As of December 29, 2016, the Veteran's right upper extremity weakness did not manifest in severe incomplete paralysis.



CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 percent for bilateral cerebrovascular accident have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.14, 4.120, 4.124a, DC 8008 (2017).

2.  The criteria for an initial rating for right upper extremity weakness in excess of 10 percent prior to December 29, 2016, and in excess of 30 percent thereafter, have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.1-4.14, 4.27, 4.40, 4.45, 4.59, 4.71a, DC 8515 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Analysis

Disability evaluations (ratings) are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C. §§ 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

The Veteran has claimed entitlement to an increased initial disability rating for his service-connected bilateral cerebrovascular accident.  38 C.F.R. § 4.124a.

Under DC 8008, a thrombosis involving the blood vessels of the brain warrants a 100 percent rating for a period of six months.  Thereafter, the rating will be based on associated residual disability, with a minimum rating of 10 percent.  The minimum rating for residuals does not apply if there are no ascertainable residuals.  38 C.F.R. § 4.124a, DC 8008 (with NOTE that explains the requirements for the minimum rating for residuals under DCs 8000-8025).

The record reflects that the Veteran's CVA occurred in October 2009.  An evaluation of 100 percent was assigned for six months during the course of the condition.  Thereafter, a minimum evaluation of 10 percent was assigned for ascertainable residuals to include impairment of motor, sensory, or mental function.  

In a January 2010 speech pathology consult, it was noted the Veteran had mild right facial asymmetry with good movement on automatic tasks.  Reduced oral movements were noted to interfere with spontaneous speech and subjective impression of the listener.  Auditory comprehension for 1, 2, and 3 step commands were intact as were reading comprehension from single word picture to paragraph levels.  Writing skills reduced with both reduced motor and language/dysgraphia suspected.  

In a March 2010 examination, the examiner noted complaints of occasional slurred speech and abnormal movements on the left side.  The Veteran showed normal muscle tone with no atrophy noted.  Motor strength in the left upper extremity and both lower extremities were normal at 5/5.  Right upper extremity motor strength showed arm extension was normal at 5/5, but wrist extension and grip strength were slightly diminished at 4/5.  Deep tendon reflexes showed biceps were normal 2+ on the left and 3+ on the right; triceps were 2+ on the left and 3+ on the right, and brachioradialis were 2+ bilaterally.  There were no findings of dyesthesia, tremors, or fasciculation.  Sensory examination of the bilateral upper and lower extremities showed vibration, pain, light touch, and position sense were normal.  The Veteran walked slowly using a walker; however, balance was noted to be normal.

In an April 2011 VA treatment note, the Veteran did not appear to be deeply depressed, psychotic, or out of emotional control.  His cognitive functioning was fair.  

The Veteran was afforded a VA examination in June 2011.  The examiner noted a diagnosis of cerebrovascular accident in 2009.  The Veteran reported blurred vision, lack of focus, poor balance, and speech problems that have come back to normal.  Upon physical examination, the examiner noted no cranial nerve impairment.  The examiner found wide gait abnormality with some difficulty when first standing.  The Veteran uses a cane to help with mobility.  The Veteran's deep tendon reflex examination was noted to be normal on the right and left.  Sensory examination was normal.  Motor examination was 4/5 for elbow flexion, elbow extension, wrist flexion, wrist extension, finger flexion, finger abduction, and thumb opposition.  All other extremities were 5/5 upon strength testing.  

An August 2012 VA treatment note showed a past medical history of prior CVA with daily headaches.  The record indicates no worrisome signs due to headaches.  The physician noted headaches were due to blood thinning medication, Aggrenox, and the Veteran should switch to Plavix.  

An August 2013 VA treatment record notes cranial nerves II-XII were intact.  Upon physical examination, the examiner noted the Veteran had normal speech, no motor deficits, no sensory deficits, normal mood, and normal affect.

In a June 2014 treatment note, the Veteran reported no dizziness, headache, syncope, vertigo, anxiety, or depression.  In a September 2014 neurological examination, the attending physician noted the Veteran was alert, oriented, and cooperative.  Cranial nerves II-XII were normal.  His motor strength was 4/4 in the upper and lower extremities.  Deep tendon reflexes were within normal limits with no decreased sensation.  His vibratory senses were intact.

In a January 2015 neurological examination, the Veteran's cranial nerves II-XII were normal.  His motor strength was 5/5 in the upper and lower extremities.  Deep tendon reflexes were within normal limits with no decreased sensation.  His vibratory senses were intact.  In an August 2015 treatment record, the Veteran denied confusion, dizziness, focal weakness, gait problems, headaches, lightheadedness, numbness, seizures, or weakness.  Upon physical examination, the attending physician noted the Veteran was alert, oriented, and cranial nerves II-XII were grossly intact.

A July 2016 neurological treatment record indicates the Veteran was alert and oriented.  He was able to move all extremities equally without tremors or weakness.  His speech was clear and appropriate.  He did not have any spinal cord injury, paralysis, or neurological disease.

During an April 2017 VA examination, the examiner noted a diagnosis of bilateral cerebrovascular accident and weakness, right upper extremity beginning in 2009.  The examiner noted that, following the CVA, the Veteran reported facial drooping, dizziness, slurred speech, twitching, and numbness in the arm.  Currently, the examiner noted a twitch in the left hand.  The examiner noted the Veteran's condition does not require medication for control, and he is right hand dominant.  Upon physical examination, there was no evidence pharynx or larynx conditions or sleep disturbances.  The examiner noted speech was better since the stroke.  Strength testing was 3/5 on elbow flexion and extension, 4/5 on wrist flexion and extension, 3/5 on grip and pinch, and 4/5 on knee extension and ankle plantar flexion and dorsiflexion.  Deep tendon reflexes were normal except for the right and left ankle and knee.  There was no evidence of muscle atrophy attributable to a central nervous system condition.  The examiner noted moderate bilateral lower and upper extremity weakness.  The examiner noted no evidence of depression, cognitive impairment or dementia, or any other mental health conditions attributable to a central nervous system disease or treatment.  The examiner reported the Veteran's regularly uses a cane and walker for ambulation and balance.

In July 2017, the Veteran underwent a VA cranial nerve examination.  The examiner noted no current symptoms.  The examiner noted a diagnosis of facial weakness beginning in 2009.  Physical examination revealed all other cranial nerves were noted as normal on muscle testing.  Sensory testing of cranial nerve V revealed decreased findings in the upper face and forehead and absent findings in the mid face and lower face.  The examiner noted moderate incomplete paralysis of cranial nerve VII.  

The Veteran was afforded another examination in July 2017.  Upon physical examination testing, there was evidence of severe paresthesia and/or dysesthesias and mild numbness in the bilateral upper extremities.  Muscle strength testing was 3/5 bilateral elbow flexion, bilateral elbow extension, bilateral grip, and bilateral pinch (thumb to index finger).  Muscle strength was 4/5 for bilateral wrist flexion and bilateral wrist extension.  Reflexes were 2+.  Light touch sensation was decreased in the shoulder and inner/outer forearm and absent in the hand/fingers.  Position sense and vibration sensation were decreased.  No muscle atrophy was noted.  There was moderate incomplete paralysis of the median, femoral, radial, and ulnar nerves.  

In this case, the Board finds there is no evidence of a residual of a stroke that warrants a disability rating in excess of the currently assigned 10 percent disability rating.  

It is required for the minimum ratings for residuals under diagnostic codes 8000-8025, that there are ascertainable residuals.  Determinations as to the presence of residuals not capable of objective verification, i.e., headaches, dizziness, fatigability, must be approached on the basis of the diagnosis recorded; subjective residuals will be accepted when consistent with the disease and not more likely attributable to other disease or no disease.  It is of exceptional importance that when ratings in excess of the prescribed minimum ratings are assigned, the diagnostic codes utilized as bases of evaluation be cited, in addition to the codes identifying the diagnoses.  38 C.F.R. § 4.124a, Note following DC 8025 (2012).  

Throughout the rating period on appeal, the Veteran has exhibited ascertainable residuals after suffering a stroke in 2009.  The Board notes that the RO has already established separate service-connected disability ratings for several residual disabilities, to include: urinary incontinence rated at 60 percent; right facial weakness rated as 10 percent; left facial weakness rated as 10 percent; peripheral neuropathy of the left lower extremity rated at 20 percent; peripheral neuropathy of the right lower extremity rated at 20 percent; peripheral neuropathy of the right lower extremity, femoral nerve, rated at 20 percent; peripheral neuropathy of the left lower extremity, femoral nerve, rated at 20 percent; peripheral neuropathy of the right upper extremity rated at 20 percent; and peripheral neuropathy of the left upper extremity rated at 30 percent.

The Board notes the Veteran's history of headaches; however, the medical evidence does not link the Veteran's headaches to his stroke, rather to his medications.  Moreover, the record does not reflect prostrating migraine attacks.  The symptoms of headaches are contemplated in the criteria for DC 8100, which addresses the frequency of prostrating migraine attacks.  See 38 C.F.R. § 4.124a.  In order to warrant a compensable rating under that diagnostic code, the Veteran must experience prostrating attacks averaging once every two months over the last several months.  38 C.F.R. § 4.124a, DC 8100.  Thus, a compensable rating under this diagnostic code would not be warranted.  38 C.F.R. § 4.7 (2017).

Also, the Board finds that the Veteran's speech difficulties are neither persistent enough nor severe enough to warrant a separate compensable rating under any other diagnostic code.  Specifically, in the absence of inflammation of vocal cords (38 C.F.R. §4.97, DC 6516), injury to the pharynx (38 C.F.R. §4.97, DC 6521), or constant inability to speak above a whisper (38 C.F.R. §4.97, DC 6519), a separate rating cannot be assigned for the Veteran's speech impairment.

Moreover, the Board notes the July 2017 cranial nerve examiner found no current symptoms relating to the Veteran's CVA.  In short, the record before the Board does not establish the existence of any residual disability that is separate and distinct from other already service-connected disabilities or that can be attributed to the Veteran's CVA.  Rather, the record evidence demonstrates that the Veteran is appropriately evaluated as 10 percent disabling for the service-connected CVA since November 2009.

To the extent that an increased rating is being denied, the Board has also considered the doctrine of reasonable doubt.  However, as the preponderance of the evidence is against the claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Next, the Veteran contends that his weakness, right upper extremity is more disabling than the current 10 percent disability rating prior to December 29, 2016, and 30 percent thereafter, would suggest.

The Veteran's right upper extremity weakness has been rated pursuant to DC 8515.  That Code section affords a 10 percent evaluation for incomplete, mild paralysis of either arm.  A 20 percent rating is warranted where the evidence demonstrates incomplete, moderate paralysis of the minor arm.  A 30 percent rating applies for incomplete, moderate paralysis of the major arm.  Ratings of 40 and 50 percent apply for incomplete, severe paralysis of the minor and major extremities respectively.  Finally, 60 and 70 percent ratings apply for complete paralysis of the minor and major extremities respectively.  38 C.F.R. § 4.124a, DC 8515.

In a March 2010 examination, the Veteran showed normal muscle tone with no atrophy noted.  Motor strength in the left upper extremity and both lower extremities were normal at 5/5.  Right upper extremity motor strength showed arm extension was normal at 5/5, but wrist extension and grip strength were slightly diminished at 4/5.  Deep tendon reflexes showed biceps were normal 2+ on the left and 3+ on the right; triceps was 2+ on the left and 3+ on the right, and brachioradialis were 2+ bilaterally.  There were no findings of dyesthesia, tremors, or fasciculation.  Sensory examination of the bilateral upper and lower extremities showed vibration, pain, light touch, and position sense were normal.  

The Veteran was afforded a VA examination in June 2011.  Upon physical examination, the Veteran's deep tendon reflex examination was noted to be normal on the right and left.  Sensory examination was normal.  Motor examination was 4/5 for elbow flexion, elbow extension, wrist flexion, wrist extension, finger flexion, finger abduction, and thumb opposition.  All other extremities were 5/5 upon strength testing.  

In a September 2014 neurological examination, the attending physician noted deep tendon reflexes were within normal limits with no decreased sensation.  His vibratory senses were intact.

In a January 2015 neurological examination, the Veteran's motor strength was 5/5 in the upper and lower extremities.  Deep tendon reflexes were within normal limits with no decreased sensation.  His vibratory senses were intact.  A July 2016 neurological treatment record indicates the Veteran was able to move all extremities equally without tremors or weakness.  

During an April 2017 VA examination, the examiner noted a diagnosis of weakness, right upper extremity beginning in 2009.  The examiner noted the Veteran is right hand dominant.  Upon physical examination, strength testing was 3/5 on elbow flexion and extension, 4/5 on wrist flexion and extension, 3/5 on grip and pinch, and 4/5 on knee extension and ankle plantar flexion and dorsiflexion.  Deep tendon reflexes were normal except for the right and left ankle and knee.  There was no evidence of muscle atrophy attributable to a central nervous system condition.  The examiner noted moderate bilateral lower and upper extremity weakness.  

The Veteran was afforded another examination in July 2017.  Upon physical examination testing, there was evidence of severe paresthesia and/or dysesthesias and mild numbness in the bilateral upper extremities.  Muscle strength testing was 3/5 bilateral elbow flexion, bilateral elbow extension, bilateral grip, and bilateral pinch (thumb to index finger).  Muscle strength was 4/5 for bilateral wrist flexion and bilateral wrist extension.  Reflexes were 2+.  Light touch sensation was decreased in the shoulder and inner/out forearm and absent in the hand/fingers.  Position sense and vibration sensation were decreased.  No muscle atrophy was noted.  There was moderate incomplete paralysis of the median, femoral, radial, and ulnar nerves.  

For the period prior to December 29, 2016, the Board finds that a rating in excess of 10 percent is not warranted.  Sensory sensation was noted as intact and reflex examination was noted as 3+ or 2+.  Position sense and vibration sense were noted as normal.  There was mild weakness and no muscle atrophy or trophic changes of the right upper extremity.  Additionally, the Veteran was able to move the extremity without tremors or weakness.  As such, the Board finds that the Veteran's symptoms do not more closely approximate the criteria contemplated for moderate incomplete paralysis.

After December 29, 2016, right upper extremity weakness does not warrant a higher rating.  As stated above, in order to warrant the next-higher 50 percent rating under DC 8515, the Veteran must demonstrate severe incomplete paralysis of the median nerve.  There is no evidence showing severe incomplete paralysis of the median nerve, and no examiner has characterized the disability as such.  The July 2017 VA examiner characterized the Veteran's right upper extremity weakness as being only moderate in nature.  Therefore, a higher rating for the Veteran's service-connected right upper extremity weakness is not warranted.

The Board has also considered the doctrine of reasonable doubt.  However, as the preponderance of the evidence is against the claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran has not raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).  The Veteran is already in receipt of a schedular 100 percent rating and SMC.

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board... to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).  



ORDER

An initial rating in excess of 10 percent for bilateral cerebrovascular accident is denied.

An initial rating for right upper extremity weakness in excess of 10 percent prior to December 29, 2016, and in excess of 30 percent thereafter, is denied.



____________________________________________
D. JOHNSON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


